J-S91021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    THOMAS S. GERVASI                          :
                                               :
                      Appellant                :   No. 821 MDA 2016

                    Appeal from the PCRA Order May 2, 2016
              In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0000440-2010


BEFORE:      FORD ELLIOTT, P.J.E., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                            FILED FEBRUARY 14, 2017

        Thomas S. Gervasi appeals from the order entered May 2, 2016,

dismissing his petition for relief pursuant to the Post-Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        In December 2011, following an eight-day jury trial, Appellant was

convicted of six counts of arson, endangering persons; one count of arson,

endangering property; two counts of arson, recklessly burning or exploding;

one count of insurance fraud; and four counts of criminal mischief.1

Appellant’s was subsequently sentenced to an aggregate term of five to ten

years of incarceration followed by one year of special probation.


____________________________________________


*
 Former Justice specially assigned to the Superior Court.
1
 18 Pa.C.S. §§ 3301(a)(1)(i), 3301(c)(3), 3301(d)(2), 4117(a)(3),
3304(a)(1), respectively.
J-S91021-16



     This Court affirmed the judgment of sentence on direct appeal, and the

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

appeal.     Commonwealth v. Gervasi, 82 A.3d 1058 (Pa. Super. 2013)

(unpublished memorandum), appeal denied, 84 A.3d 1062 (Pa. 2013). On

July 28, 2014, Appellant timely filed a PCRA petition pro se. In September

2015, through appointed counsel, an amended PCRA petition was filed. In

November 2015, an evidentiary hearing was held, at the conclusion of which

the PCRA petition was denied.

     On May 18, 2016, Appellant timely appealed the dismissal of his PCRA

and thereafter filed a court-ordered 1925(b) statement. The court issued a

responsive opinion.

     Appellant raises the following issues on appeal:

     I.      Whether the PCRA court committed reversible error by
             dismissing Mr. Gervasi’s PCRA claim that trial counsel was
             ineffective for failing to object to and/or request a mistrial
             following the overwhelmingly prejudicial closing argument
             by the District Attorney?

     II.     Whether the PCRA court committed reversible error by
             dismissing Mr. Gervasi’s PCRA claim that trial counsel was
             ineffective for failing to request a Frye hearing regarding
             the validity and reliability of the Commonwealth’s cause
             and origin expert?

     III.    Whether the PCRA court committed reversible error by
             dismissing Mr. Gervasi’s PCRA claim that trial counsel was
             ineffective for failing to object to the introduction of a flood
             of evidence regarding his financial difficulties?

     IV.     Whether the PCRA court committed reversible error by
             dismissing Mr. Gervasi’s PCRA claim that trial counsel was
             ineffective for failing to request an appropriate cautionary
             instruction regarding the pre-trial experiment of the

                                       -2-
J-S91021-16


            recreation of the fire conducted by the Commonwealth’s
            expert?

      V.    Whether the PCRA court committed reversible error by
            dismissing Mr. Gervasi’s PCRA claim that trial counsel was
            ineffective for failing to file a pre-trial motion to suppress
            physical evidence where law enforcement investigators
            performed       warrantless      post-fire    searches     and
            investigations on the property weeks after the fire?

      VI.   Whether the PCRA court committed reversible error by
            dismissing Mr. Gervasi’s PCRA claim that trial counsel was
            ineffective for failing to file a pre-trial motion to dismiss
            the charges based upon an illegitimate pre-trial delay?

Appellant’s Brief at 4.

      We review an order denying a petition under the PCRA to determine

whether the findings of the PCRA court are supported by the evidence of

record and free of legal error. Commonwealth v. Ragan, 923 A.2d 1169,

1170 (Pa. 2007). We afford the court’s findings deference unless there is no

support for them in the certified record.      Commonwealth v. Brown, 48
A.3d 1275, 1277 (Pa. Super. 2012) (citing Commonwealth v. Anderson,

995 A.2d 1184, 1189 (Pa. Super. 2010)).

      Here, Appellant asserts several claims of ineffective assistance of

counsel.     We    presume   counsel    is   effective.   Commonwealth       v.

Washington, 927 A.2d 586, 594 (Pa. 2007). To overcome this presumption

and establish the ineffective assistance of counsel, a PCRA petitioner must

prove, by a preponderance of the evidence that: “(1) the underlying legal

issue has arguable merit; (2) counsel’s actions lacked an objective

reasonable basis; and (3) actual prejudice befell the petitioner from



                                       -3-
J-S91021-16



counsel’s act or omission.”   Commonwealth v. Johnson, 966 A.2d 523,

533 (Pa. 2009) (citations omitted). “A petitioner establishes prejudice when

he demonstrates that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been

different.” Id. A claim will be denied if the petitioner fails to meet any one

of these requirements. Commonwealth v. Springer, 961 A.2d 1262, 1267

(Pa. Super. 2008) (citing Commonwealth v. Natividad, 938 A.2d 310, 322

(Pa. 2007));   Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super.

2008).

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the well-reasoned opinion authored by the Honorable

Margaret Bisignani Moyle of the Court of Common Pleas of Lackawanna

County, dated July 15, 2016. We conclude that Judge Bisignani’s opinion is

dispositive of the issues presented in this appeal. Accordingly, we adopt the

opinion as our own for purposes of further appellate review.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2017




                                    -4-
                                                                                                                                          ten
                                                                                                                                           .
11
I     I                                                                                           Circulated 01/19/2017 10:58 AM
                                                                                                                        \ ·1 ·'
11


'I    I
      I
      !~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
I     J           COMMONWEALTH                 OF                   : IN THE COURT OF COMMON PLEAS
I     I PENNSYL v ANIA                                             : OF LACKAWANNA COUNTY
l'I t
I!!       I
                            v.
          I                 ,                                        CRIMINAL DIVISION
i I THOMAS GERVASI
                                   Defendant                         2010 CR440
          I --------
          !                                                   OPINION

11 Bisignani Moyle,                      J.

I I.      I                PROCEDURAL HISTORY                                                              r-;,»


11                                                                                            .. .         ;::
          j                On December 21, 2011, after an eight day jury trial before this C~:t~·:t~e      :         ...   ,.·.
                                                                                                                           ,·     ..··,

              I Defendant          Thomas Gervasi (hereinafter "Petitioner") was adjudged guq_w:_o~six (6;
              i                                                                                 Z~2         ~      ... · .:;
              I counts of Arson-Endangering             Persons (18 Pa.C.S. §3301(a)(l)(i)), oni(i_jfqunt~f
              I                                                                                    ~~        ~
    11                Arson--Endangering       Property (18 Pa.C.S. §330l(c)(3)), two (2) counts of~~on      :_c
    I,
    I;
    11 Reckless Burning or Exploding (18 Pa.C.S. §330l(d)(2)), one (1) count oflnsurance

    Ji                Fraud (18 Pa.C.S. §4117(a)(3)), and four (4) counts of Criminal Mischief (18 Pa.C.S.

    1 ·               §3304(a)(l)); fourteen (14) counts in all, stemming from his involvement in the June

              ! 17, 2008 fire of Petitioner's       property located at 1021 Mark A venue in Scranton, PA. As

                      a consequence of the jury's verdict, Petitioner was sentenced on March 16, 2012 to an

    JI                aggregate sentence of five (5) years to ten (10) years of incarceration at a state
      I'
      11
      11 correctional                facility to be followed by one (1) year of special probation. Soon

      I [ thereafter,              Petitioner submitted post-sentence motions which were denied by this Court

      i I The Petitioner               filed a timely direct appeal. On July 8, 2013, the Pennsylvania Superior

    11 Court                    affirmed the judgment of sentence. See No. 1533 & 1566 MDA 2012. The

      I I Pennsylvania                Supreme Court subsequently denied Petitioner's Petition for Allowance of

      11 Appeal on January 15, 2014.
      I!
      !! I        J                                                   1

      '1
      1:
'!I,
!l
11

Ii
, 1

I        I
11                            On July 28, 2014, Petitioner filed a pro se Petition for Relief under the Post

11 Conviction Relief Act ("PCRA"). On August 4, 2014, Kurt Lynott, Esq. was appointed
I]
!I; i as PCRA                       counsel and on October 2, 2014, an Amended PCRA Petition was filed
                                                     ·

 11 alleging trial counsel's ineffectiveness. Attorney Lynott, by virtue of a prose petition,

 I                   was later discharged as counsel. On May 27, 2015, Edward J. Rymsza, Esq. entered his
 I
 !
 I
             1       appearance on Petitioner's behalf. On September 14, 2015, an amended PCRA petition

 l                   was filed. An evidentiary hearing was held on November 20, 2015. Petitioner's trial

    I. II counsel, Paul J. Walker, Esq., was called to testify. Both parties have submitted
     I I memoranda in support of their respective positions, and for the reasons outlined below,
    11 the Petition for Post-Conviction collateral relief is denied.
    ti                                                   :
    I I II.                   :FACTUAL BACKGROUND

    lI                        The evidence offered at trial and in various pretrial proceedings demonstrated as

     I                   follows:

    II
     1
                               On June 17, 2008, a fire broke out at I 021 Mark A venue in Scranton. Shortl y

                 1 after the fire was reported, the Scranton Fire Department was dispatched to the scene.

                         (N.T. 12/13/11 at pg. 71). When the Fire Department arrived on the scene, they not
                 I
                 I
                 I only       found both the residence and garage at 1021 Mark Avenue on fire, but also the

     I           \neighboring residences at 1023-1025 Mark Avenue. (Id. at 83-84). While fighting the

         11 fire, Scranton Fire Fighter Paul Schirra suffered injuries to his shoulder and had to be

                 ! treated by paramedics         on site. (Id. at 129-32). Also injured as a result of the fire were
         'iI I Samantha              McDonald and her infant son, Nathan Lacomis, residents of 1021 Mark
         11
         j I Avenue,                who were treated at CMC Hospital in Scranton for their injuries. (N.T.
         1'

         I I 12/14/11 at pg. 80). In addition,               others present on the scene during the fire were Tracy
         l           1                                                                  ·


         11                                                               2
         .I
11
I!
If
Ii
j1
I ! Smith,
l I
                        also a resident of 1021 Mark Avenue; Otto Vasquez, resident and owner of
i!
         ! 1023 Mark Avenue;
         i
                                       and Jolene and Duey Belles, residents of 1025 Mark A venue.

         I None       of these residents were injured. (N.T. 12/14/11 at pg. 18-45, 108-49); (N.T.
         I
I I 12113/11 at pg.              68-329). However, the fire destroyed their personal property; some

! I residents lost most of their possessions. (N.T. 12/14/11 at pg. 28, 51-53, 84).
         I
         I
         I
         i
                      Pennsylvania State Trooper Russell Andress and Scranton Fire Detective Martin

         I Monahan investigated the fire. They discovered that the fire started in the garage

I                attached lo 1021 Mark A venue. (N. T. 12/19/1 1 al pg. 185); (N. T. 12/16/11 at pg. 190-

i
I
                 91). On multiple occasions, the officers spoke with the Defendant, who was the owner
                                                              .


i
11               and landlord of l 021 Mark Avenue during the time that the fire took place. (N.T.
i
I'
   I
i I 12/19/11 at pg. 179-183,                  187-95); (N.T.12/16/11   at 185-223). During their
i!                                              .
•I                                              .
J        j conversations the Defendant maintained that, although he was present at 1021 Mark
t        l
i I
! ] Avenue
• I
                         when the fire was started, he did not know how the fire in the garage began.
!!
!        J       The Defendant thought that it was either the catalytic converter in his Cadillac

11 Escalade, which was parked in the garage at the time, or an old chain saw, which was
'I
 11              also in the garage at the time. He had trouble starting the chainsaw that day. (N .T.
 ,,
 !I
 I : 12116111              at pg. 1 ss-89).
 :I                                                                               .
 J       !            As the diligent and thorough investigation continued, Trooper Andress and Det.

 l Il Monahan determined that neither the catalytic converter in the car, nor the defective
 i
 I! I chain saw was the cause of the fire. (N.T. 12/19/11 at pg. 9-207); (N.T. 12/16/11
         J                                                                                               at

  ! I pg. 189-223). Moreover, during the course of the investigation, Trooper Andress
             i

             I became aware of the circumstances surrounding the Defendant's financial situation              at

             I the time of the fire. Trooper Andress discovered that the Defendant had filed for
             I
    11
    I!
    fl
    i!
    11                                                            3
    i!
    iI
    !!
    It
I;
i         I

II! i
11 bankruptcy                 in 2004 and was discharged unsuccessfully on June 12, 2008, just five (5)
I.

fl                days before the fire. (N.T. 12/14/11 at pg. 259-99). Also, the Defendant owned
t I

II
'I                                      .
                  numerous properties that were in foreclosure at the time of fire, including I 021 Mark

I                 A venue, in addition to multiple liens and late credit card and mortgage payments.

I                 (N.T. 12/19/11 at pg. 220-21); (N.T. 12/14/11 at pg. 175-81). At the conclusion of the

I                 investigation, Trooper Andress declared the fire an arson, and the Defendant was
Ii
11                arrested on January 21, 2010. (Dock. pg. 1-2, Dec. 10, 2010); (N.T. 12/19/11 at pg.
          I so).

I                 III.   SUMMARY OF ISSUES RAISED ON APPEAL

11                       In his Amended PCRA Petition, Petitioner asserts the following issues which
I!
11                are summarized by this court:
'!
li
!, 1I                           1) Trial counsel was ineffective for failing to object to and/or request a
1 ·
                                mistrial in connection with alleged prejudicial statements made during
1

    II                          the Commonwealth's closing argument.

                                2) Trial counsel was ineffective for failing to request a Frye hearing.
    11
    11
    ,I
    1 ·
                                3) Trial counsel was ineffective for failing to file a motion to suppress
    Iii·
    I!                          evidence.

    II                          4) Trial counsel was ineffective for failing to object to evidence and/or

    I'                          failing to request a cautionary instruction regarding Petitioner's financial

                                condition.
    I
     j        I
     I•                         5) Trial counsel was ineffective for failing to request an appropriate
     :I II
     i        !                 cautionary instruction relating to Trooper Andress' pretrial experiment.
     Ii
     !I
     'II,
     Ii' l
     II                                                           4
     I!
     Il
     ''
i   I
I'! l
'I
I!
, 1

!i iI
'I
11                    6) Trial counsel was ineffective for failing to file a Pretrial Motion to

11                    Dismiss the Criminal Information,
I,

I I IV. STANDARD OF REVIEW

     I        "In reviewing the propriety of the PCRA court's denial ofa petition for relief the
     I
     j [ Appellate   Court] is limited to determining whether the record supports the court's

j I findings,     and whether the order is otherwise free of legal error. The [ Appellate Court]

11       grants great deference to the findings of the PCRA court if the record contains any

! I support for those findings."
! I
                                      ~ommonwealth     v. Carr, 768 A.2d 1164, 1166 (Pa. Super.

11       Ct. 2001) citing Commonwealth v. Allen, 732 A.2d 582 (Pa. 1999); Commonwealth

11       v. Bell, 706 A.2d 855 (Pa.Super. 1998), appeal denied, 732 A.2d 611 (1998). Further,

II       "there is no absolute right to a hearing pursuant to the PCRA. Rather, the post·

     l
! conviction court may elect to dismiss a petition if it bas thoroughly reviewed the
!i
I, claims and determined         that they are utterly without support in the record."
i
! j ~_Qmmonwealth v. Brown, 767 A.2d 576, 580 (Pa. Super. 2001) citing
!I
I I Commonwealth v. Neal, 713 A.2d 657, 660 (Pa.Super. 1998) quoting Commonwealth
i I Y· Schultz, 707 A.2d 513, 5 6 (Pa.Super. 1997) ( internal citation omitted).
                                     J
ij
!l II         In Pennsylvania, it is well settled that the appropriate analysis for a claim of

!
f
         ineffective assistance of counsel is the following three prong test: 1) whether the

!    J   underlying claim has arguable merit; 2) whether the course selected by counsel had

11       some reasonable basis designed to effectuate the client's interests; and 3) whether the
! I


11       defendant was actually prejudiced by the ineffectiveness. Commonwealth v.
,I
Il       Khalil, 8 06 A.2d 415, 4 21-4 22 (Pa.Super. 2002), appeal denied, 818 A.2d 5 03 (Pa.
!I                              .
I I 2003). There is a presumption that until proven otherwise, counsel has acted
i    I
!! ll
 t.                                                     5
 !I
11
! I


jI
,I
I!
1 •
I I
Ii
11            effectively and in the best interest of the defendant. Id. It is the PCRA petitioner who
Ii
11            bears the burden of proving a claim of ineffective assistance of counsel. Id.
I
              If the issue underlying the charge of ineffectiveness is not of arguable merit, counsel

. I will          not be deemed ineffective for failing to pursue a claim that lacks merit.
I!
l j Commonwealth v. Fletcher, 750 A.2d 261, 274 (Pa. 2000), cert. denied, 531 U.S.
1.
II, j 1035 (2000); Commonwealth v. Carson, 741 A.2d 686, 697 (Pa. 1999), cert.
l
! denied, 530 U.S. 1216 (2000). Further, if the PCRA petitioner has not met the
l
I


J       i prejudice     prong, the claim of ineffectiveness may be dismissed on that basis alone and

11            the court need not first determine whether the first and second prongs have been

              met. .Commonwealth v. Travaglia, 661 A.2d 352, 357 (Pa. 1995), citing Strickland v.

11            }\Tashil}g!911, 466 U.S. 668, 697 (1984). Moreover, counsel will not be deemed
'I
11            ineffective for pursuing a particular strategy, as long as the course chosen was
Ii
11 reasonable. Commonwealth v. Laird, 726 A.2d 346, 357 (Pa. 1999) citing

!             ~ommonwealth v. Ly, 599 A.2d 613, 618 (Pa. 1991).

ll i V.             DISCUSSION
]I iI
 l!                 A. PROSECUTORIAL COMl\ilENT
    !I
    I         Petitioner claims that trial counsel was ineffective for failing to object to and/or

    I I request a mistrial in connection with the following statement made by the prosecutor
    !I
    I 1 · h. 1 ·
     j c unng is c osmg argument:
    Ii
    i    !I                But what I want you to take with you is the picture of the individuals
    !I                     sitting in the courtroom in the third row that were displaced, almost
    !.                     killed as a result of this fire when you go back and think about this.
    jI                     Because it's their faces that you should be thinking about because they
    j ,1                   were the one's [sic] who were affected as a result of this fire. And hold
    I                      that individual responsible for what he did. Thank you.
    ,I
    iI,!
     ! I
    ii! I                                                    6
    Ii, ,
    ii. I
    !    !
I!
I;
'j\ l
I!
 ! i
j i
; '
 Ii


11 (N.T. 12/21/11 at pg.                       116).
lIi!                          Petitioner contends that trial counsel was ineffective for failing to object, request
I           I
If                       a mistrial and/or request a curative instruction following this comment. With regard to a
il
11                       claim of prosecutorial misconduct in a closing statement, it is well settled that "the

11 prosecutor is allowed to vigorously argue his case so long as his comments are

!11! supported by the evidence or constitute legitimate inferences arising from that
 ! j evidence. In considering a claim of prosecutorial misconduct, the court shall center its'
!            I

11 inquiry on whether the defendant was deprived of a fair trial, not deprived of a perfect

JI                       one. Thus, a prosecutor's remarks do not constitute reversible error unless their

             I unavoidable            effect ... was to prejudice the jury, forming in their mind fixed bias and
             I
 i i hostility toward the defendant                      so that they could not weight the evidence objectively

 11                      and render a true verdict." ~ommonwealth     v. Bozic, 997 A.2d 1211, 1229 (Pa.Super.

             I   i
                         2010) (internal citations omitted). A prosecutor does not engage in misconduct when

 J: I his statements are based on
 t
                                . the evidence or made with oratorical flair. ------
                                                                              Commonwealth
    I            I
    'II 1~@.Y, 978 A2d 1015, 1020 (Pa.Super. 2009).

 11                           Petitioner asserts that the subject remarks were prejudicial, inflammatory and
 1111objectionable
                                       on several levels, Namely, the Petitioner alleges that the comments were

                 I
    ! used to invoke the sympathy of the jury for the victims by improperly injecting an

    ! I irrelevant and broader issue than the Petitioner's                  guilt or i1111~ce11ce. He contends that

    ] I the prosecutor's                  statement that the residents were "almost killed" was factually

    11 dishonest,                   and since the evidence was not, in fact, "overwhelming" it ultimately misled

        11 the              jury. Final] y, he points out that the comments were the final words of the closing

        11 argument                made approximately three days prior to Christmas, therefore appealing to a
        d
        11
        !        t
        I!
        I!                                                              7
        q
        I I
        Iil          i
        I            I
!         "heightened sensitivity" for the residents being homeless as a result of the Petitioner's
II           .
          actions.

11             In its response, the Commonwealth highlights the failure of trial counsel to object
      I
      I to the statement as he did not believe the comments were inflammatory or
      !
I! objectionable. Furthermore, the Commonwealth argues that the remarks were a fair
I!
I j comment on the_ evidence, a fair response to the arguments of defense counsel, and an
11
! i appropriate exercise or oratorical flair. See Commonwealth v. Jones, 683 A.2d 1181,
I''l
l'
! 1199 (Pa.1996). It is important to note that several firefighters were injured during the
I
11        course of fighting the fire. In fact, Commonwealth witness Detective Martin Monahan

11        testified that in the hundreds of fires he had investigated, this was one of the hottest.
Ii
I I Several people were displaced from the homes and two received hospital treatment,
I1
!. I including an infant for smoke inhalation. That same infant was almost dropped from a
      J



111       second floor as several witnesses encouraged his mother to do. Accordingly, the

          prosecutor's statement that people were "almost killed" was within the permissible

          boundaries of courtroom rhetoric. However, the Petitioner fails to mention that during
1I
J     I closing arguments, the prosecutor admitted to the jury that the Petitioner  1, I·
 .I
 I'l·
 !i
 li
 I!
 ! i hostility towards the defendant."
 I!
                                                 In fact, the prosecutor's argument was an attempt to
 ! i
 I I focus the jury's deliberation on the risk created by the Petitioner's actions. As the
   I
 I ! Pennsylvania Superior Court stated in Judv, a prosecutor's comments do not constitute
 !        i
 'i           prosecutorial misconduct where "[tjhe prosecutor was not diverting the jury from
          I
 11 deciding the case on the evidence; rather he was imploring the jury to do so." Id. at

 Ii lI 1028. As the prosecutor's         comments were not improper, trial counsel cannot be faulted

          I
 j for failing to object. Therefore, this Court denies this claim.

 II!I               B. REQ~ST FOR FRYE HEARING

  I       f         The second issue raised by the Petitioner is whether trial counsel was ineffective

  I!Ii for failing to request      a Frye hearing. The allegation relates to Trooper Andress'

  [ I "process of elimination         method" in determining the cause of the fire. Petitioner.
  Il
  11          asserts that the investigative technique is part of a broader method known as the

     i I "negative      corpus" method. Petitioner alleges that the negative corpus method was

· I I found .to.be impmper          and ultimatel y rejected by the National Fire Protection

     [ l Association       (heremafter NFP A) m 2011. Based on his readmg of the NFP A 921, a

     11 document establishing accepted guidelines in the area of fire investigations, Petitioner

     11       claims that Trooper Andress' process of elimination method falls under the guise of a

      II ! negative corpus investigative       methodology which has been deemed inappropriate and

      I I inconsistent     per the NFPA 2011. Accordingly, he maintains trial counsel's
      :t
      11      ineffectiveness for failure to request a Frye hearing.
      !l                                   .
      11            Questions concerning the admission of novel scientific evidence are governed

      I       lby the "general acceptance" rule which was originally articulated in Frye v. United

      I I States, 293 F. 1013 (D.C. Cir. 1923).       ~    remains the controlling evidentiary
      I!I
      !
      I!
      II                                                      9


        I
i''l' I
  ii; l
i!
:I
iI II
 !i
I! standard in Pennsylvania.                   See Grady v. Frito-Lay, Inc., 576 Pa. 546, 839 A.2d I 038,

I I 1045-46 (2003).                 Rule 207. l of the Pennsylvania Rules of Civil Procedure sets forth
I,
J
 ! I
           I the procedure       to be followed if a party seeks "to exclude expert testimony which
 I;
           i
 ! relies upon novel scientific evidence, on the basis that it is inadmissible under Pa.
 iI
 If                R.E. 702 or 703." See also the Note to Rule 207.1 (making it clear that although

. I evidentiary hearings are available to the court to resolve Frye motions, they should be
           I
  l utilized               in "limited circumstances").
 I'
 iI
 !I                     Under   Err~ and   Rule 207 .1, the proponent of expert scientific evidence hears the

 ] I burden of establishing that the methodology that an expert is utilizing is generally
  • f
  I l accepted by the relevant scientific community before the evidence will be admitted                    in
    u
    I,

    11             a court of law. Commonwealth v. Delbridg~, 859 A.2d 1254, 1260 n.4 (Pa.

    !t ]I 2004); Grac!y, 839 A.2d at 1045; Cassell v. Lancaster             Mennonite Conference, 834
    11
    11 A.2d 1185, 118 9 (Pa. Super. 2003 ), appeal granted in part, 5 78 Pa. 428, 853 A. 2d

    : J            1109. (2004). As an exclusionary rule of evidence, the Frye rule "must be construed
    ii

    11 narrowly so as not to impede admissibility of evidence that will aid the trier of fact in
    I.
    ii
    i j the search            for truth." Trach v. Fellin, 817 A.2d 1 l 02, 1104 (Pa. Super. 2003 ), app.
    !l
    !
                   denied, 577 Pa. 725, 847 A.2d 1288 (2004).

                         The Pennsylvania Appellate Courts have cautioned "that a Frye analysis is not
      I
      i triggered every time science enters the courtroom." Corn.monwealth v. Dengler, 843
      !        1

      i ! A.2d 1241, 1243 (Pa. Super. 2004), appeal granted, 578 Pa. 715, 854 A.2d 967
      !i
      11           (2004), citing Irach, 817 A.2d at 1109. If courts were obligated to apply Frye every
      11                                         '
      11           time that a scientific expert was called to render an opinion at trial, it would produce
      I        I
      ! I "a result         that is nothing short of Kafkaesque to contemplate." Trach, 817 A.2d at

      Ii
      ! I
      lf
      I!I!                                                         10
      ii
      : '
      I I
      II
:I
I:
i !

! l'
~~
;

!!
; I




II                1110. For that reason, this exclusionary rule of evidence "applies only when a party
!I
I ! wishes to introduce                    novel scientific evidence obtained from the conclusions of an
Ii
'!
! ! expert              scientific witness." M.C.M. v. Milton S. Hershey Medical Center of the PA
!i
!'' I

i !State               Univ., 834 A.2d 1155, 1158 (Pa. Super. 2003), citingTrach, 817 A.2d at 1108-
!i
[I
I j 09 (~wphasis                  in original). To be considered "novel", the scientific evidence "must be
l         I


Ji                something different from 'new' which could be original, striking, unusual or strange."
    ii
    11 D~gl~..£,           supra. Furthermore, only the principles and methodology that the expert

. I I employs,             not the conclusions he reaches, must be generally accepted by scientists in
    11
    I·
    i1,! the relevant field .. Gradv, 839 A.2d at 1045; Jrach, 817 A.2d at 1112. In determining
    It
    [ ! whether
    I 1
                          ff   particular scientific process is generally accepted, the court must consider
    'I
    ii
    11            whether the proffered evidence stems from "scientific research which has been
    11
    ii conducted in a fashion that is generally recognized as being sound, and is not the
    11
    11            fanciful creations [sic] of a renegade researcher." Trach, 8 l 7.A.2d at

    [I
    11
                  I 111, quoting Blum v. M en:ell Do"Y Phanns .. Inc., 564 Pa. 3, 9-10, 764 A.2d 1, 5

    ! j (2000) (Cappy,
    11
                                        C.J., dissenting). See also M.C.M., 834 A.2d at 1158-59; Jucker v.
    1'
     I I Community               Medical Center, 833 A.2d 217, 224 (Pa. Super 2003). However,
     11                             .
     11 the          Frye test does not "require an optimal methodology, just an accepted
     i! Ir
     I I one." ~assell, 834 A.2d at 1190.
     i:
     I!
     lI                 Petitioner contends that the methodology used by Commonwealth's expert is not
     lI
     11 generally accepted by the fire investigative community.                 In 2011, the NFP A
      i       I
      I I guidelines were amended. The guidelines state that the negative corpus method                is not
      I       1                                    •


      I [ "consistent with the Scientific method, is inappropriate, and should not be used
      if
      I!          because it generates un-testable hypothesis." NFPA § 18.6.5 (2011 ed.). However,
      !i
      !l
      ~i                                                            11
      j
         • 1
              !
         i!
Ii
I'
d
ii j!
,I ,J
i}
J        f       Randy Watson, NFPA chairman, clarified the acceptability of the negative corpus
Ir
[ I method in 2014 stating:
r        i
11                           · That section [in Chapter 8] was title "Inappropriate    Use of the
[l                            Process of Elimination." There was a lot of uproar because people
t·                            didn't understand the section.      They felt . we were saying the
I
                              process of elimination was a bad thing. That's not the case. What
I                             we were trying to communicate was that if you misuse the process
11                            of elimination, it could be bad. In the new edition, we added some
!,                            introductory language to address that the process of elimination is
j                             an integral part of the scientific method. But if you're making a
!                             determination for which you have no evidence to support, that's not
!                             consistent with the scientific method. Whatever determination
!I                            you're going to make in regards to the cause of fire, you have to
!        1                    have evidence to support it.
r        I
11
] I http://www.nfpa.org/news-and-research/publications/nfpa-journal/2014/march-april-
I I 2014/pov /perspectives. .
 II        In the instant matter, Trooper Andress testified that he employed a scientific

 I11!method to eliminate as many competent ignition sources as possible. (N.T.
1112/19/2011 at p. 130). Furthermore, Trooper Andress testified that he took into

! ! accountall of the physical evidence present at the scene of the fire as well as the
i!
11 statements and account of witnesses and trained professionals present at the fire.

!        !I      (N.T. 12/19/2011 at pg. 131). Based upon the totality of the information he obtained,
I                                                                                 .
! I Trooper Andress                formed the hypothesis that the fire was ignited by fueled-soaked
, I                                 ·          .

I j rags stuffed inside a tire.            He conducted a demonstration to test his hypothesis. This

j I methodology hardly resembles the type proscribed by the 2011 NFPA 92]. More
li                                                                                    .
    11           specifically, the absence of another accidental explanation, his physical inspection of

    I I the premises, the eyewitness          testimony of Otto Vasquez th~t he smelled burning
    t        !
    11           rubber and saw the Petitioner near the garage, the ventilation patterns, and line of

    ! I demarcation           following the fire combined to provide Trooper Andress with sufficient
    i I
    Ii
    'I
    II
                                                               12
    11


    !I
l           !
Ii
li
 Ii
!:
l:
j
i
            !I                                       ,
!I 1 criteria
            I
                             to develop his hypothesis .. He tested his hypothesis to disprove it and testified
i !
) :

j las to his findings. Any challenge to his methodology would be directed to the weight
I!
i Jofthe                    evidence not its admissibility.               Trial counsel subjected Trooper Andress to
i :


I [ rigorous                   cross-examination.                Since the claim that trial counsel should have requested a
'I

I [Frye
: \
                           hearing lacks merit and because no prejudice inures to the Petitioner as a result
I1

I\ i of trial counsel's omission, this Court dismisses this claim.
            J


;!
j!                         C. MOTION TO SUPPRESS PHYSICAL EVIDENCE
i:':
    ! ;
    II
    11                     Petitioner next claims that trial counsel was ineffective for failing to file a
    i 1

    I I motion               to suppress physical evidence obtained at the scene of the fire. Petitioner
    ij
l I asserts that Trooper Andress and others' continued visits to the scene in the days and
    Ii                                                       ·
    'I

    I ! weeks following                 the fire, and excavation of physical evidence from same, required a
    .i '!
    ! 1 search warrant. Petitioner                  argues that the search of his garage did not come within the
    l!
    11 fire               investigation/exigent   circumstances exception as outlined by the United States
    !            i
    I            J   Supreme Court in Michigan v. Tyler. 436 U.S. 499, 98 S:Ct. 1942 (1978) and
    !I
    II,!Michigan                v. Clifford. 464 U.S. 287, 104 S. Ct. 641 (1984).1 Fourth Amendment
                                                 .
    iI
    I• !! proscriptions             apply only when the conduct challenged violates an actual expectation
    11                                                   ·
    11 of                privacy which society is prepared to accept as reasonable. See California v.
        ii                                                         .
        ! I Gres:nwoocl, 486 lJ .S. 35, 108 S. Ct. 1625, 1628 (1988). While the Fourth
        11
        ii
        i i Amendment is designed to protect people rather than places, the determination of
        l [

        I ! whether an actual and reasonable                           expectation of privacy exists usually requires some
        I        l
        I !reference to place.             Katz v. United States, 389 U.S. 347, 351, 88 S. Ct. 507, 511,
        ' II (1967).                                                                             .
        l                      One of the primary sources of a reasonable expectation of privacy is the right

         11
         'I

         I [ Notably, the Petitioner fails to cite Michigan v. Clifford, a formative case as it relates to the
                     1
         I warrantless entry of fire affected premises, in his Memorandum.
         I11I                                                                     1"'
                                                                                   .,

         I~
         f i
         lIi i
         ;; !
          to exclude trespassers from one's private property. See Rakas v. Illinois. 439 U.S. 128,

              142 n. 12, 99 S. Ct. 421, 430 n. 12 (1978). One's private residence is ordinarily a

              sanctuary wherein one's reasonable expectations of privacy are exceptionally strong.

              See Payton v. New York. 445 U.S. 573, 587-88, 100 S. Ct. 1371, 1380-81 (1980).

                   With regard to fire damaged property, the Supreme Court explained

              in Michigan v. Clifford. supra:
f


!                          People may go on living in their homes or working in their
                           offices after a fire. Even when that is impossible, private effects
                           often remain on fire damaged premises.' Privacy expectations
I                          will vary with the type of property, the amount of fire damage,
I                          the prior and continued use of the property, and ·in some cases,
I

!                          the owner's efforts to secure it against intruders. Some fires may
i                          be so devastating that no reasonable privacy expectation remains
'I
                           in the ash and ruins, regardless of the owner's subjective
I                          expectations. The test essentially is an objective one: whether
i
                           'the expectation is one that society is prepared to recognize as
II                         "reasonable." 'Jf reasonable privacy interests remain in the fire
J
                           damaged property, the warrant requirement applies. and any
1
                           official entry must be made pursuant to a warrant in the absence
    I
    I                      of consent or exigent circumstances.
    I
    I
    iI• 464 U.S. at 292-93, 104 S.Ct. at 646, 78 L. Ed. 2d at 483. (Citations omitted, emphasis
    II                                                                        .
    I! added).
    11              In the case sub judice, the subject fire damage occurred to the garage of
    ui
     !                                                               .
     11       Petitioner's investment property. The exhibits offered at trial demonstrated that

     I        following the fire, the garage had become merely a shell of a structure without any
     It
     11       sound walls or enclosure to warrant a reasonable expectation of privacy. Petitioner
     li
     tI
     ! I had not taken      steps to secure the property by the time the challenged search occurred.
     lI
         11   Under the standard set forth in Michigan v. Clifford, supra, Petitioner had no
          i
              reasonable privacy expectations in the fire damaged garage or vehicle.



                                                            14
j        i
ii
il
iI Il
l'I i
j        I             The Commonwealth also asserts that the Petitioner had granted law enforcement
11
j ! implied consent to search the premises during the investigation, as a search warrant
,I
I I would only be needed if denied access to the premises.                  In determining whether
,I
I
         II consent       has been given, the court must look at the totality of the circumstances
         !
         I
i surrounding the consent to determine if it was voluntary. Schneckloth v.

11 l,3ustarponte, 412 U.S. 218,-36 L.Ed.2d 854, 93 S. Ct. 2041, 2047 (l 973);
I'

         I
! Commonwealth v. Woods, 240 Pa.Super, 72, 368 A.2d 304 (1976); Cq_mmonwealth
l1
i j
!! 1 y. Mer bah. 2 70 Pa.Super.
          I
                                             190, 411 A.2d 244 (1979). Some of the circumstances to be

J                 considered in determining voluntariness of consent are whether the accused has
l
l i assisted              in the search, and the education, intelligence and experience of the person

    I I giving consent.           Commonwealth v. Dressner, 232 Pa.Super. 154, 3 3 6 A.2d 414 ( l 97 5).

    I                  The Petitioner in the instant matter is a former Scranton firefighter. In the days
    j     i
    I ! following           the fire, Petitioner spoke with the investigators on multiple occasions and
    i!
    i     I attempted to aid in the investigation.        In fact, during a search of the property, the
    I!j I Petitioner        alerted the investigators as to where he saw smoke and flames on the day of
    ,I
    l ! the fire.          In addition to being a former firefighter, the Petitioner was a businessman
    1'
    II            who was under no compulsion when he consented to the search of the premises. By
    i
    I
    I.            all accounts, the investigators were courteous. There was no evidence that the
    11
    JI            Petitioner was coerced in any manner.     There was nothing to indicate that he
    11
    11 would have denied access tothe fire officials even if he had known that he did not
    !         I

    l I have to give consent.            Based on the foregoing, the evidence produced at trial

    11            determined that the Petitioner granted implied consent to the fire investigators.
    1!
    JI            Accordingly, this Court finds no merit in Petitioner's claim that trial counsel was
    i I
        ii: I
        11
        I,
        • 1
                                                                 15
        IIIi
        'I
        iI
11
I:
<     I
l!
11
I;
11
;I
11
11        ineffective for failing to move for the suppression of the physical evidence removed
I!
!i
i     J   from the premises. Therefore, this Court denies this claim.
iI
It             D. J?INANCIAL CONDITION
I[
               Petitioner asserts that trial counsel was ineffective for failing to object to the
II
      I introduction   of evidence regarding his financial condition. At the time of trial, the

          Commonwealth introduced evidence of a dire financial condition to support their

      I theory   that Petitioner committed arson to file an insurance claim. Namely,

      ! prosecutors introduced evidence at trial that the property was subject to several
      I
      I
          mortgages which had gone into default. Furthermore, the jury heard testimony that

i I the Petitioner      had filed for bankruptcy, and his petition had been discharged just days
i     I
I prior to the arson.                                                                 .
I
II!,    Any evidence           having a tendency to make the existence of any fact that is at
11
11        issue in a case either more o~ less probable is relevant, and is admissible unless

I         excluded by law. Pa. R. E. 401, 402. However, any piece of evidence, even if

I
i
          relevant, can be excluded, and is thus inadmissible, if the probative value of that

! evidence is outweighed by unfair prejudice. Pa. R. E. 403.
      1
i     I
Ii!
j
               With respect to the issue ofrelevancy, this Court admitted the evidence of the

Ii Defendant's financial circumstances          because, as was argued by the Commonwealth, it
!
l         showed the Defendant's potential motive for committing the acts of arson that he was
Ij        charged with, namely to help. himself out of the dire financial situation that he was in.

11        (N.T. 12/14/11 at pg. 47-52). Thus, since evidence of motive is always relevant, this
 I'
j I evidence was correctly admitted on relevancy grounds. Comm. v. Ward, 605 A.2d
 !I II
 I i 796,      797 (Pa. 1992).
 Ii
 Ii
 Ii. I
 11                                                      16
 'I

 11
 'I
 i:
 ! !i
 !
 J           l
 l           i

 11
 l!
 !            J                As for the issue of unfair prejudice, it is a long established legal principal that,
 II
 j I to be considered unfairly prejudicial, evidence must be so inflammatory that it would
 li
 I j drive                     the jurors to make their decisions based solely on their personal reactions to that

 11                       specific .piece of evidence, and nothing else relevant to the case. Comm. v. Flamer, 53

 Il l A.3d 82, 88 (Pa. Super. 2012). In addition,
              i
                                                                          evidence is not unfairly prejudicial simply

. [ j because it is unfavorable to the defendant's case, arid courts are not required to
  Il
 I! exclude all facts that are "unpleasant"                           in the eyes of the defendant, especially if they
 !            i
 I;
 !            J           arc relevant to an issue in the case. flarrier, 53 A.3d at 88.
 'I
 II
-1 J                           Here, as mentioned above, the evidence of the Defendant's financial

                          circumstances was relevant motive evidence. Also, the Defendant has offered nothing

                          to show that this evidence was so overly inflammatory that it led the jurors to convict
     I·
     iii I him based                 solely on their reactions to it. Thus, this evidence did not unfairly prejudice
     'I
     '1
     j        I the           Defendant and was correctly admitted. Therefore, because this evidence was

     11 proper! y admitted, the Defendant was not denied a fair trial by its admission, or by the
     I'                                                 -
              j Commonwealth's conduct in mentioning it throughout the trial.
                  I
                  I
                  I
                  i             Additionally, with respect to the admission of the Defendant's financial
     iI
     11                   condition, as well as the final two issues presently raised, Defendant is prohibited

     11                   from utilizing the PCRA process to collaterally attack the disposition of
     11
     I I issues previously                   raised and litigated on direct appeal. 42 Pa. C.S § 9543(a)(3). An
     ii
     ! ! issue has been previously                    litigated if:
     II
     I!                                 (2) the highest appellate court in which the petitioner could have
     !            !                     had review as a matter of right has ruled on the merits of the issue;
                                        or
     11                                 (3) it has been raised and decided in a proceeding collaterally
     II                                 attacking the conviction or sentence
     f
     [
                  !~
     11
     'I

     ''!]
     't                                                                      17
     l                !
         Ii
         11
         i            l
 I'
 I•


 Ii
 I!
 :i
 I;
 !!
 ''
 I!
 Ii 42 Pa.C.S. § 9544(a)(2)-(3);
 I.I
 !
                       The issue regarding the admissibility of the Defendant's financial condition has
 u
          ! been-previously         addressed on direct appeal, As such this Court denies this claim.
          l
          I
 •I.l                  E. PRETRIALEXPERIMENT AND PROSECUTORIAL DELAY
 Ii
 l
 ! '
          l            The Defendant'sfinal       issues raised in his PCRA petition pertain to Trooper

 11               Andress' Pretrial Experiment/ as well as the alleged prosecutorial delay in bringing
 I!
 ~I
 ·! ! Defendant               to trial. To the extent that Defendant claims the pre-trial experiment
 l11I
 JI               warranted a cautionary instruction due to the "exaggerated significance" of the test

 11               results as well as the failure to file a Motion to Dismiss the Criminal Information due

 l!
  I'
                  to the alleged prosecutorial delay, these claims have been previously litigated on

.11 direct appeal                to the Superior Court. C:.9mn1oriwe?..ltl.LY.., Johnson, 919 A.2d 289, 290
  11                                              .
  !
  'I
                  (Pa.Super. 2006). Commonwealth v. Collin~, 888 A.2d at 570 (Pa. 7.005)(stating
  11
  I•

 · I ! that §__2_544.fg)Ql. "prevents                 the relitigation of the same legal ground under alternative
  i!                                                                           .
· [ i theories              or allegations"). The Pennsylvania Superior Court ruled on these issues at
  I~
  Il
  [ I 2013 WL 11257225 and the Supreme Court denied allocator of the Defendant's
  II
  I claims. See 624 Pa.. 662 (Pa. 2013). The highest appellate court in which the
· l i Defendant could have had review as a matter of right has ruled on the merits of these
     I•


     I     I.issues. This comprises the Court's review ofany and all claims related to this

     11           Court's disposition of.the issues related to the pre-trial expe;imcnt and alleged
     'I'I
     i l prosecutorial           delay. Therefore, this Court denies these two (2) claims.
     I·'I
     1 •
     I        I
     I!, 1
     I!
     I lI
     i
                        2
                         Defendant masks the claim asserting ineffectiveness in trial court counsel's failure to seek a
                        cautionary instruction. However, in reviewing the Defendant's tilings, it is clear that the
 .i!                    substance of Defendant's claim is rooted in the introduction of the pre-trial experiment
  !i  I'
                        conducted by Trooper Andress.
      ! I
      11
      ii                                                                18
      i
      !i
              I
      'I; i
i !
I!
i
l!
tt
11
, I
    VI.   CONCLUSION
I,

11        In conclusion, the Defendant has not sufficiently proven any of the claims that

! ! he has alleged, and he should
If
                                    not be granted any of the PCRA relief that he has
i'I l

l l requested   with respect to any of these claims.

I! l
     !

I;
     I
                                                  By the Court,




                                                                                            J

                                                  Honorable Margar t Bisignani Moyle




                                                       19